UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7438


CHARLES JORDAN,

                    Plaintiff - Appellant,

             v.

JOHN H. MAGILL; JAMES G. BOGLE; JUDGE PAUL M. BURCH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:18-cv-02852-DCN)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Jordan appeals the district court’s order adopting the magistrate judge’s

recommendation to dismiss, after a 28 U.S.C. § 1915(e) (2012) review, Jordan’s 42

U.S.C. § 1983 (2012) complaint. On appeal, we confine our review to the issues raised in

the Appellant’s brief.   See 4th Cir. R. 34(b). Because Jordan’s informal brief and

supplement thereto do not dispute the bases for the district court’s dismissal, Jordan has

forfeited appellate review of the district court’s order. See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we deny Jordan’s motion for

appointment of counsel and affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2